Citation Nr: 1038864	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  06-39 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE
	
Entitlement to an initial rating in excess of 40 percent for 
residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk






FINDINGS OF FACT

1. The Veteran in this case served on active duty from April 1959 
to April 1979.

2. On October 14, 2010,  the Board was notified by the Department 
of Veterans Affairs (VA) Regional Office, Pittsburgh, that the 
Veteran died on February [redacted], 2010.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this claim at this time. 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see 
Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, 
§ 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal. As a matter of law, veterans' claims do not survive their 
deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 
1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho 
v. Brown, 7 Vet. App. 42, 47 (1994). This appeal on the merits 
has become moot by virtue of the death of the Veteran and must be 
dismissed for lack of jurisdiction. See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  




ORDER

The appeal is dismissed.



		
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


